Citation Nr: 0614834	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  01-07 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty in the Army from 
March to July 1990.  In September 2004 the Board of Veterans' 
Appeals (Board) remanded this case to the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri for additional development, to include an attempt to 
receive from the veteran sufficient information to obtain his 
private treatment records.  


FINDING OF FACT

The evidence of record does not show asthma that is related 
to military service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  
The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
October 2002, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish service 
connection.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional 
relevant private medical evidence was received from the 
veteran.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  A letter sent by VA to the 
veteran in December 2004 stated "[i]f you have any evidence 
that has not previously been considered in your possession 
that pertains to your claim, please sent it to us."  
Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  Additionally, the Board 
notes that the veteran was informed in a  March 2006 letter 
from VA of the relevant law on disability ratings and 
effective dates if his claim was granted.  Moreover, since 
the veteran's claim for service connection for asthma is 
being denied, no disability rating or effective date will be 
assigned.  Consequently, there can be no possibility of any 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  An examination was 
conducted by VA in July 2002 in which a possible nexus 
between current asthma and service was noted.  Although 
the veteran was requested by VA letter in December 2004 to 
provide sufficient information on his private treatment to 
obtain the relevant medical reports, he did not respond to 
the Board's request.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his May 2004 videoconference hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The veteran has contended, including at his May 2004 
videoconference hearing, that he currently has asthma that 
began in service as a result of exposure to tear gas.  
According to his service medical records, the veteran inhaled 
tear gas and passed out in April 1990; it was noted that he 
was coughing a lot initially but the coughing subsequently 
decreased significantly.  It was reported later in April 1990 
that a chest x-ray revealed left basilar pneumonia possibly 
secondary to tear gas exposure.  Pulmonary tests at the time 
were noted to be normal.  

The initial medical records after service are not until July 
2002, which is 12 years after discharge.  When examined by VA 
in July 2002, the veteran complained of asthma-type attacks 
in late summer and fall, for which he used an inhaler.  It 
was noted on the July 2002 examination that pulmonary 
function tests showed no obstructive disease and mild 
restrictive lung disease.  The examiner concluded that 
although the veteran's service exposure to tear gas might 
have caused asthma, there needed to be evidence of treatment 
during a flare-up to show that he does have asthma.  Even 
though the veteran has reported private treatment for asthma, 
no private treatment records or sufficient information to 
obtain private treatment records has been submitted.  

The examiner's use of the word "might" renders his opinion 
equivocal and therefore inconclusive in nature.  The Court 
has repeatedly held that such opinions cannot serve to 
substantiate a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see 
also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

Additionally, the Board has considered the veteran's 
testimony that he currently has asthma due to service, 
however, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
render a probative opinion on a medical matter, to include 
whether the veteran currently has asthma due to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the above, the Board finds that there is no current 
diagnosis of asthma and no adequate medical evidence on file 
linking asthma to service or to any incident of service, 
despite the veteran's assertions that such a causal 
relationship exists.  Consequently, service connection for 
asthma is not warranted.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

As the preponderance of the evidence is against the veteran's 
claim for service connection for asthma, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for asthma is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


